Citation Nr: 1415536	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-43 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation above 10 percent for posttraumatic stress disorder (PTSD) for the period from April 10, 2006, to December 13, 2007.

2.  Entitlement to an evaluation above 50 percent for PTSD for the period from December 14, 2007, to October 18, 2010.

3.  Entitlement to an evaluation above 50 percent for PTSD for the period beginning October 19, 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Veterans Administration (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In an October 2007 rating decision, the VA RO granted service connection for PTSD with an initial evaluation of 10 percent, effective April 10, 2006.  In December 2007, the Veteran filed a claim for an increased initial evaluation.  In March 2008, the VA RO increased the Veteran's evaluation for PTSD to 50 percent, effective December 14, 2007.  As this is not considered a full grant of the benefit sought, the issue of entitlement to an increased evaluation remains on appeal, and has been recharacterized accordingly.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims file. 

The issues of entitlement to an evaluation above 50 percent for PTSD for the period beginning October 19, 2010, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  From April 10, 2006, to December 13, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

2.  From December 14, 2007, to October 18, 2010, the Veteran's PTSD has not been manifested by more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD for the period from April 10, 2006, to December 13, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation greater than 50 percent for the period from December 14, 2007, to October 18, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims the Veteran was mailed a letter in May 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


VA's duty to assist the Veteran has also been met.  Service treatment records, Social Security Administration records, and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the appellant nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA PTSD examinations were provided in December 2006, February 2008, and January 2009, in order to ascertain the severity of the Veteran's PTSD.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).     

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of ratings with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).
  
The Veteran has been clinically diagnosed with PTSD that was linked to confirmed stressors that occurred in service while deployed in a combat zone during the Vietnam War.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders.  By rating decision dated October 2007, the Veteran was granted service connection and an initial 10 percent evaluation for PTSD.  In December 2007, the Veteran filed a claim for an increased evaluation.  By rating decision dated March 2008, the Veteran's evaluation for PTSD was increased to 50 percent, beginning December 14, 2007.  The Veteran's 50 percent evaluation was confirmed and continued in an April 2009 rating decision.  On appeal are the 10 percent evaluation from April 10, 2006, to December 13, 2007, and the 50 percent evaluation from December 14, 2007, to October 18, 2010.


A 10 percent evaluation for PTSD is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent evaluation for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although general functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.    

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A review of the record shows that the Veteran has received mental health treatment at the VA Medical Center for the entirety of the period on appeal.  During this time period, the Veteran was seen for mental health consultations, progress updates and medication management.  The Veteran reported symptoms including inadequate sleep, nightmares, irritability, anxiety, intrusive thoughts, isolation, avoidance, increased startle reflex, hypervigilance, and periods of depression.  While the Veteran did have periods of improved symptomatology, overall the Veteran's symptoms were consistent throughout the period on appeal.  The Veteran was assigned GAF scores ranging from 45 to 65. 
  
In December 2006, the Veteran was afforded a VA examination.  The examiner indicated that he reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and complaints.  The Veteran's complaints included nightmares, poor sleep, intrusive thoughts, anxiety, increased startle reflex, hypervigilance, a feeling of unease in crowds, and avoidance.  

Upon mental status examination, the examiner noted that the Veteran appeared alert, and was neatly groomed and dressed.  The examiner noted that the Veteran was cooperative and answered questions and volunteered information.  The examiner noted that the Veteran's mood was calm and affect was appropriate.  The Veteran reported no suicidal or homicidal ideation or intent.  The examiner noted that the Veteran had no impairment of thought processes or communication, no delusions, and no hallucinations or suspiciousness.  The examiner noted that the Veteran was oriented to person, place, and time, his memory was adequate, his insight and judgment were adequate, and his intellectual capacity was adequate.  The examiner noted that the Veteran did not meet the DSM-IV criteria for PTSD, although he had several of the symptoms.  The examiner diagnosed anxiety disorder NOS, and assigned a GAF of 56.

In February 2008, the Veteran was afforded another VA examination.  The examiner indicated that she reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and complaints.  The Veteran's complaints included having "ups and downs" with his wife, becoming more irritable toward his wife and more isolative, lack of energy, irritability, sleep impairment and nightmares.  The Veteran noted that on occasion he played golf and went fishing.  He also noted that he saw several close friends two to three times a week.  

Upon mental status examination, the examiner noted that the Veteran was clean, neatly groomed and appropriately dressed.  The examiner noted lethargic psychomotor activity.  The examiner noted that the Veteran's affect was constricted and his mood was dysphoric.  The examiner noted that the Veteran's mind occasionally wandered.  The examiner noted that the Veteran was oriented to person, place and time, understood the outcome of his behavior, and exhibited appropriate behavior throughout the interview.  The Veteran reported no suicidal or homicidal ideation, and the examiner noted that he had good impulse control and no hallucinations.  The examiner noted that the Veteran did not undertake all activities of daily living because he avoided shopping and crowds.  The examiner noted that the Veteran's memory was mildly impaired.  The examiner diagnosed PTSD.  The examiner assigned a GAF of 50 and noted that the Veteran had occupational and social impairment with deficiencies in judgment, thinking, family relations, and mood.

In January 2009, the Veteran was afforded another VA examination.  The examiner indicated that she reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and his complaints.  The Veteran's complaints included his worsening relationship with his wife, difficulty socializing, hypervigilance, and sleep impairment.  The Veteran reported that he got along well with his sons and overall was more comfortable socializing with his family.  The Veteran reported that he went fishing occasionally, and golfed a few times a week with several close friends.  

Upon mental status examination, the examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  The examiner noted that the Veteran was cooperative, relaxed and attentive.  The Veteran's affect was normal and his mood was good.  The examiner noted that the Veteran was oriented to person, place, and time, did not report delusions, and understood the outcome of his behavior.  The examiner noted that the Veteran did not display inappropriate behavior during the interview.  The Veteran did not report panic attacks and denied suicidal or homicidal ideation.  The examiner noted that the Veteran had good impulse control, the ability to maintain minimal personal hygiene, and no problem with activities of daily living.  The examiner noted that the Veteran had normal memory, and mild to moderate nightmares and flashbacks.  The examiner confirmed the diagnosis of PTSD and assigned a GAF of 62.  The examiner noted that the Veteran had signs or symptoms that were transient or mild and resulted in the decrease of work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

The Board has considered the aforementioned evidence and concludes that the Veteran's symptoms warrant an evaluation of 50 percent for the entirety of the period on appeal.  In this regard, the Board notes that the RO granted an evaluation of 50 percent beginning December 14, 2007.  The Board acknowledges that appears to be some fluctuation in the severity of the Veteran's symptoms.  Nonetheless, upon review of all the evidence in a light most favorable to the Veteran - including VA treatment notes and the VA examination reports - the fluctuation of symptoms seems of little significance; the symptoms are therefore deemed to be relatively consistent throughout the entirety of the period decided herein.  In April 2006, January 2007 and August 2007 treatment notes, as well as in the December 2006 VA examination report, the Veteran reported flashbacks, nightmares, sleep impairment, intrusive thoughts, hypervigilance, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  In April 2006 and January 2007, an examiner assigned the Veteran GAF scores of 45, which is indicative of serious symptoms or a serious impairment in social, occupational, or school functioning.

While the Veteran does not exhibit all of the symptoms associated with the 50 percent evaluation, the Board finds that his overall condition is commensurate with occupational and social impairment with reduced reliability and productivity.  The Board acknowledges that the Veteran has been married for over thirty years; however, the Veteran admitted to increasing difficulties in his marriage due to his irritability.  The Board also notes that the Veteran is not currently working.  While the Veteran has reported that he retired from his position because of his back condition, the Veteran also noted in a February 2009 treatment record that the constant sudden loud noises wore on him and got on his nerves.  Further, the Social Security Administration found the Veteran to be disabled, with a secondary disability of anxiety-related disorders.  The Veteran has also reported occasions of irritability such as verbally lashing out at a person in the grocery store for holding up the line.  Additionally, the Veteran reported in May 2009 that he had called the suicide hotline 3 to 4 weeks prior because he "don't know how I'm doing half the time."  Affording the Veteran all reasonable doubt in his favor, the Board finds that a 50 percent evaluation is warranted for the period from April 10, 2006, to October 18, 2010.

The Board finds that there is no reasonable basis for concluding that, for the period from April 10, 2006, to October 18, 2010, the Veteran has symptoms associated with a higher evaluation of 70 percent.  As noted above, an evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran's February 2008 VA examination report indicated that the Veteran had deficiencies in judgment, thinking, family relations, and mood, there is no evidence that the Veteran has any of the symptoms commensurate with the criteria suggested under the 70 percent evaluation.  For example, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful situations.  In fact, the Veteran has consistently been noted to be well-groomed and pleasant, have clear and normal speech and good impulse control, and he has reported no severe depression, panic attacks, suicidal ideation, or obsessional rituals.  The Veteran has been married for over 30 years and has a good relationship with his family, and several friends outside of his immediate family.  Thus, the Board finds that a higher evaluation of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).     

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  As noted above, the Board has found that a higher rating is not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).



ORDER

A 50 percent evaluation, but no higher, for PTSD from April 10, 2006, to December 13, 2007, is granted subject to the criteria applicable to the payment of monetary benefits.

An evaluation greater than 50 percent for PTSD for the period from December 14, 2007, to October 18, 2010, is denied.


REMAND

Further development is necessary concerning the issues of entitlement to an evaluation above 50 percent for the period beginning October 19, 2010, and the issue of entitlement to a TDIU.

Regarding the issue of entitlement to an evaluation above 50 percent for the period beginning October 19, 2010, the VA has a duty to associate relevant medical records with the claims file.  The record indicates that the Veteran has received regular medical treatment at the VA medical center.  However, the treatment notes of record only go through October 18, 2010.  Thus, the Board finds that a remand is necessary to identify and associate relevant treatment records with the claims file.  Based on the information included in the relevant treatment records, the RO may find that an additional VA PTSD examination is warranted.

Regarding the issue of entitlement to a TDIU, at the outset, the Board notes that a TDIU claim cannot be considered separate and apart from an increased rating claim because a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Id.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or affecting a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  38 C.F.R. § 4.16(a)(2)-(3).

The Veteran's only service-connected disability is PTSD, which is currently evaluated as 50 percent disabling.  Thus, the Veteran does not meet the schedular criteria for a TDIU.  As the Veteran's claim for a TDIU is dependent on an increased evaluation for the period beginning October 19, 2010, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Thus, adjudication regarding entitlement to a TDIU is deferred until completion of the action directed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VA treatment records, and any other records identified by the Veteran should be obtained and added to the claims file.  Specifically, treatment records beginning October 19, 2010, should be associated with the claims file.

2.  The RO should provide all required notice in response to the claim for a TDIU, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

3.  The RO should undertake any additional development it determines to be warranted.  Specifically, after obtaining the outstanding treatment records the RO should determine whether a new VA PTSD examination is warranted.

4.  Then, the RO should readjudicate the Veteran's claims of entitlement to an evaluation above 50 percent for PTSD for the period beginning October 19, 2010, and entitlement to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

	
______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


